                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,

         vs.

SHERRI CUDDEFORD,                                                   4:10CR3032

                       Defendant,

         And

CAPITAL ONE,

                       Garnishee.


                EX-PARTE ORDER TO ISSUE WRIT OF GARNISHMENT

         This matter comes before this Court on the Ex-Parte Application for Writ of Garnishment

of the Plaintiff, United States of America, for an order to issue the Writ of Garnishment against

Capital One, the garnishee, and for good cause shown.

         IT IS HEREBY ORDERED that the Clerk of the Court shall issue a Writ of Garnishment

against Capital One, Attn: Levies and Garnishments, 15000 Capital One Drive, Richmond, VA

23238.


         DATED this 26th day of August, 2019.


                                                    BY THE COURT:

                                                    s/ Richard G. Kopf
                                                    Senior United States District Judge
